DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/20220 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 3D SEMICONDUCTOR MEMORY DEVICE.

Claim Objections
Claim 21 is objected to because of the following informalities: in the fifth clause after the preamble, it appears that “dummy channel structure” should be pluralized to “dummy channel structures” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 21-24 and 26, it is not clear what is meant by “a first edge portion adjacent to the first region of the second separation region is spaced apart from a central axis of the dummy channel structures penetrating the first pad region and adjacent to the first edge portion by a first distance in the second direction”; particularly the underlined adjacent portion of this limitation. It is unclear what this portion of the clause is attempting to modify. What is adjacent to the first edge portion by a first distance in the second direction? As written is appears “a first edge portion…is…adjacent to the first edge portion by a first distance in the second direction”, which doesn’t make sense. Rewrite this clause to be clear and concise. For now, the Examiner has provided the closest prior art based on Applicant’s disclosure, but as the limitations of this clause are too unclear, further examination of this claim cannot be done at this time. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ku et al. (US Pub. 2018/0358375); Lee et al. (US Pub. 2018/0294225); Kim et al. (US Pub. 2019/0139985); Kim et al. (US Pub. 2021/0305276); Jeong et al. (US Pub. 2021/0272981).
Re claim 27, claim 27 recites the limitation “between the separation regions” at the end of the fourth clause after the preamble. There is insufficient antecedent basis for this limitation in the claim as the claim has both “first separation regions” and “second separation regions”, so it is not clear which separations regions are being referred to. Furthermore; amending to either “between first separation regions” or “between second separation regions” still remains unclear, so the Examiner is unsure what limitation Applicant is trying to claim. For the purposes of examination, the phrase “between the separation regions” will be eliminated from the claim and not considered until it is clear what is meant by this phrase.
Claim 27 recites the limitation “the first dummy structure” in the last clause.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the first dummy structure” will be interpreted as “the first vertical structure”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US Pub. 2016/0315089).
Regarding independent claim 27, Ito teaches a semiconductor device (Figs. 2-6A; para. 0024+) comprising: 
a substrate (101; para. 0029) having a first region (MR; para. 0030) and a second region (CR; para. 0031) (Fig. 2); 
gate electrodes (102) stacked and spaced apart from each other in a first direction, perpendicular to an upper surface of the substrate in the first region and extending in a second direction, perpendicular to the first direction in the second region and having different lengths (Fig. 2; para. 0029-0030); 
first separation regions (ST1) penetrating the gate electrodes in the first and second regions, extending in the second direction, and spaced apart from each other in a third direction, perpendicular to the first and second directions (Fig. 5; para. 0059); 
second separation regions (ST2) penetrating the gate electrodes in the second region and spaced apart from each other in the second direction (Fig. 5; para. 0059) [between the separation regions – ? – refer to 112b]; and 
a first vertical structure (111) penetrating the gate electrodes in the second region and closest to the first region (Figs. 2, 5; para. 0032)
wherein a width of the second separation regions in the third direction is greater than a width of the first vertical structure (Fig. 5), and 
a first end point of the second separation regions adjacent to the first region is spaced apart from a central axis of the first vertical structure in the second direction, away from the first region (Fig. 5).

Allowable Subject Matter
Claims 1-7, 9-12, and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…a plurality of second separation regions….including second main separation regions extending in the second direction, from the first region, and second auxiliary separation regions extending in the second direction, from the second region… the plurality of dummy channel structures include a pair of first dummy channel structures penetrating the first pad regions and arranged adjacent to the first region and a pair of second dummy channel structures arranged adjacent to a first end of the first gate electrode, the second auxiliary separation regions are arranged between the first pad regions adjacent to each other and have a first edge portion adjacent to the first dummy channel structure and a first end point closest to the first region on the first edge portion, a central axis of the first dummy channel structure is spaced apart from a central axis of the second dummy channel structure by a first distance in the second direction, and the first edge portion of the second auxiliary separation regions is spaced apart from a central axis of the first dummy channel structure by a second distance, smaller than the first distance, in the second direction…”, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/Examiner, Art Unit 2816